DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 1/4/2022 have been entered, wherein claim 15 is amended. Accordingly, claims 1-20 have been examined herein. The previous claim objections have been maintained in an attempt to more clearly convey the antecedent basis issue. This action is Final. 
Claim Objections
2. Claims 6 and 15 are objected to because of the following informalities: 
Claim 6, line 3, “contact with a polishing surface of a polishing pad” should read “contact with a polishing surface of [[a]] the polishing pad” because “polishing pad” was previously introduced. 
Claim 15, line 3, “contact with a polishing surface of a polishing pad” should read “contact with a polishing surface of [[a]] the polishing pad” because “polishing pad” was previously introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (US Patent 6722948).
Regarding claim 1, Berman teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning the polishing pad on a platen, the polishing pad having a polishing surface (see Berman’s annotated fig. 1 below; col. 2, lines 59-66); 

    PNG
    media_image1.png
    418
    768
    media_image1.png
    Greyscale

positioning a conditioning head to bring a conditioning pad into contact with the polishing surface (conditioning pad 38; col. 4, lines 16-24); 
generating a first pressure signal from a first pressure sensor (col. 4, lines 6-9), the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad (col. 4, lines 6-9); and 
adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (col. 4, lines 11-15; As interpreted by the examiner, the adjustment of the pressure by the armature is being considered adjusting the positioning of the conditioning pad).  
Regarding claim 15, Berman teaches a method of conditioning a polishing pad (fig. 1) comprising: 
Positioning, using a support arm (fig. 1, armature 14), a conditioning head to bring a conditioning pad into contact with a polishing surface of a polishing pad (conditioning pad 38; col. 4, lines 16-24); 
rotating the conditioning pad relative to the polishing pad (col. 2, lines 59-60; the conditioning pad rotates relative to the polishing pad); 
generating a pressure signal using a plurality of pressure sensors based on a force being applied to the polishing surface by the conditioning pad during the rotation of the conditioning pad (col. 3, lines 62-67; col. 4, lines 6-9), wherein the plurality of sensors is between the support arm and the conditioning pad (col. 2, lines 31-35; Berman teaches the member preferably includes a rigid member and a conditioning pad wrapped around a lower edge of the rigid member, where the at least one sensor is disposed between the lower edge of the rigid member and the conditioning pad. Therefore the sensors are between the support arm 14 and the conditioning pad); and 
adjusting the positioning of the conditioning pad in response to the pressure signal (col. 4, lines 11-15; As interpreted by the examiner, the adjustment of the pressure by the armature is being considered adjusting the positioning of the conditioning pad).  
Regarding claim 16, Berman teaches wherein generating the pressure signal comprises determining a distribution of force applied across the conditioning pad (col. 3, lines 62-67).
Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-2, 4-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948).
Regarding claim 1, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning the polishing pad on a platen, the polishing pad having a polishing surface (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image2.png
    544
    1070
    media_image2.png
    Greyscale

positioning a conditioning head to bring a conditioning pad into contact with the polishing surface (see Matsuo’s annotated fig. 1 below). 
Matsuo does not explicitly teach generating a first pressure signal from a first pressure sensor, the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad; and adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal.  
generating a first pressure signal from a first pressure sensor (col. 4, lines 6-9), the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad (col. 4, lines 6-9); 
and adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein a pressure sensor is located in the conditioning head and the pressure sensor generates a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Regarding claim 2, Matsuo in view of Berman teaches the claimed method as rejected above in claim 1. Additionally, Matsuo, as modified, teaches rotating the polishing pad about a first axis [0042]; and 
rotating the conditioning pad about a second axis [0043], the first axis and second axis being parallel (see Matsuo’s annotated fig. 1 below).

    PNG
    media_image3.png
    545
    743
    media_image3.png
    Greyscale

  Regarding claim 4, Matsuo in view of Berman teaches the claimed method as rejected above in claim 1. Additionally, Matsuo, as modified, teaches generating a surface condition signal in relation to a condition of the polishing surface (optical system unit 30, paragraphs 0043 and 0044); and 
adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal (paragraphs 0029, 0043 and 0044).  
Further, it would have been obvious to adjust the load of the conditioning pad based on the signal received from both the pressure sensor, as incorporated from Berman, and the optical system unit. Doing so would help ensure a more uniform conditioning of the polishing pad which translates to a more uniform polishing of the substrate. 
Regarding claim 5, Matsuo in view of Berman teaches the claimed method as rejected above in claim 4. Additionally, Matsuo, as modified, teaches evaluating the surface condition signal against a surface condition signal target range (paragraph 0061, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface 
Matsuo, as modified, does not explicitly teach positioning the conditioning head to separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range.  
However, Matsuo, as modified, teaches the dresser arm 21 is coupled to a lifting and lowering mechanism [0043]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to lift and separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 6, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning a conditioning head to bring a conditioning pad into contact with a polishing surface of a polishing pad (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image2.png
    544
    1070
    media_image2.png
    Greyscale

generating a surface condition signal using an optical scanner (optical system unit 30, paragraphs 0043 and 0044); and 
adjusting the positioning of the conditioning pad in response to at least one of the surface condition signal (the controller adjusts the polishing conditions and dressing conditions according to the predicted polishing performance based on the surface roughness of the polishing pad [0043]. Additionally, Matsuo teaches, among other things, the load during dressing is a dressing condition [0029].).  
Matsuo does not explicitly teach generating a first pressure signal using a first pressure sensor based on a force being applied to the polishing surface by the conditioning pad. 
However, Berman teaches a pad conditioning monitor which includes generating a first pressure signal using a first pressure sensor based on a force being applied to the polishing surface by the conditioning pad (col. 4, lines 6-9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the 
Regarding claim 7, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches wherein adjusting the position of the conditioning pad comprises adjusting the conditioning pad in response to both the first pressure signal and the surface condition signal (In the rejection of claim 6, Matsuo was modified to adjust the position of the conditioning pad in response to both the first pressure signal and the surface condition signal).
Regarding claim 8, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches rotating the conditioning pad about a first axis [0042]; and 
rotating the polishing pad about a second axis [0043], wherein the first axis is offset from the second axis (see Matsuo’s annotated fig. 1 below).

    PNG
    media_image3.png
    545
    743
    media_image3.png
    Greyscale

Regarding claim 9, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness (paragraphs 0058 and 0061). Additionally, Matsuo, as modified, teaches the dresser arm 21 is coupled to a lifting and lowering mechanism [0043]. 
Matsuo, as modified, does not explicitly teach separating the conditioning pad from the polishing pad in response to the surface condition signal indicating a surface condition within a target range.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to lift and separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 13, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches wherein generating the surface condition signal comprises detecting a surface condition of the polishing pad at a location separated from the conditioning pad (Matsuo, as modified, teaches the optical system unit 30 irradiates the surface of the polishing pad with a laser light (paragraphs 0044). Additionally, Matsuo, as modified, teaches the optical system unit 30 detects a surface condition of the polishing pad at a location separated from the conditioning pad (paragraph 0045, fig. 1)).
Regarding claim 14, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches dispensing a solution onto the polishing pad during rotation of the conditioning pad relative to the polishing pad (polishing liquid supply nozzle 3, paragraph 0042).    
Regarding claim 15, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
Positioning, using a support arm (arm 21, fig. 1), a conditioning head to bring a conditioning pad into contact with a polishing surface of a polishing pad (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image2.png
    544
    1070
    media_image2.png
    Greyscale

rotating the conditioning pad relative to the polishing pad (fig. 1, paragraph 0043); 
Matsuo does not explicitly teach generating a pressure signal using a plurality of pressure sensors based on a force being applied to the polishing surface by the conditioning pad during the rotation of the conditioning pad, wherein the plurality of sensors is between the support arm and the conditioning pad; and adjusting the positioning of the conditioning pad in response to the pressure signal.  
However, Berman teaches a pad conditioning monitor which includes generating a pressure signal using a plurality of pressure sensors based on a force being applied to the polishing surface by the conditioning pad during the rotation of the conditioning pad (col. 4, lines 6-9), wherein the plurality of sensors is between the support arm and the conditioning pad (col. 2, lines 31-35; Berman teaches the member preferably includes a rigid member and a conditioning pad wrapped around a lower edge of the rigid member, where the at least one sensor is disposed between the lower edge of the rigid member and the conditioning pad. Therefore the sensors are between the support arm 14 and the conditioning pad); and adjusting the positioning of the conditioning pad in response to the pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein pressure sensors are located in the conditioning head and the pressure sensors generate a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Specifically, it would have been obvious to include the sensors in a substantially similar manner, wherein the sensors are disposed between the lower edge of the rigid member and the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Regarding claim 16, Matsuo in view of Berman teaches the claimed method as rejected above in claim 15. Additionally, Matsuo, as modified, teaches wherein generating the pressure signal comprises determining a distribution of force applied across the conditioning pad (In the rejection of claim 15, Matsuo was modified to incorporate the plurality of pressure sensors as taught by Berman. Berman teaches the plurality of pressure sensors allow the force applied at various positions across the conditioning pad to be sensed and reported (col. 3, lines 60-67)).  
Regarding claim 17, Matsuo in view of Berman teaches the claimed method as rejected above in claim 15. Additionally, Matsuo, as modified, teaches further comprising generating a surface condition signal using an optical scanner (optical system unit 30, paragraphs 0043 and 0044).  
Regarding claim 18, Matsuo in view of Berman teaches the claimed method as rejected above in claim 17. Additionally, Matsuo, as modified, teaches wherein adjusting the positioning of the conditioning pad comprises adjusting the conditioning pad in response to the surface condition signal (paragraphs 0029, 0043 and 0044).  
Further, it would have been obvious to adjust the load of the conditioning pad based on the signal received from both the pressure sensors, as incorporated from Berman, and the optical system unit. Doing so would help ensure a more uniform conditioning of the polishing pad which translates to a more uniform polishing of the substrate.
Regarding claim 19, Matsuo in view of Berman teaches the claimed method as rejected above in claim 17. Additionally, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness (paragraphs 0058 and 0061). Additionally, Matsuo, as modified, teaches the dresser arm 21 is coupled to a lifting and lowering mechanism [0043]. 
Matsuo, as modified, does not explicitly teach separating the conditioning pad from the polishing pad in response to the surface condition signal indicating a surface condition within a target range.  

Regarding claim 20, Matsuo in view of Berman teaches the claimed method as rejected above in claim 15. Additionally, Matsuo, as modified, teaches dispensing a solution onto the polishing pad during rotation of the conditioning pad (polishing liquid supply nozzle 3, paragraph 0042).
Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948) as applied to claims 1, 2 and 6 above, and further in view of Shinozaki (US Patent 8517796).
Regarding claim 3, Matsuo in view of Berman teaches the claimed method as rejected above in claim 2. Matsuo in view of Berman does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Shinozaki teaches a chemical mechanical polishing method and device wherein the conditioning pad is translated across the polishing surface (Shinozaki teaches a motor moves the dresser disk 31 in substantially the radial direction of the polishing surface, (col. 6, lines 41-43)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of 
Regarding claim 10, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Matsuo in view of Berman does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Shinozaki teaches a chemical mechanical polishing method and device wherein the conditioning pad is translated across the polishing surface (Shinozaki teaches a motor moves the dresser disk 31 in substantially the radial direction of the polishing surface, (col. 6, lines 41-43)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Shinozaki to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate. 
Regarding claim 12, Matsuo in view of Berman and further in view of Shinozaki teaches the claimed method as rejected above in claim 10. Additionally, Matsuo, as modified, teaches wherein translating the conditioning pad comprises translating the conditioning pad in a radial direction (In the above rejection of claim 10, Matsuo was further modified to include wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface).  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948) as applied to claim 6 above, and further in view of Yoon (KR 20150047180).
Regarding claim 10, Matsuo in view of Berman teaches the claimed method as rejected above in claim 6. Matsuo in view of Berman does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Yoon teaches a chemical mechanical polishing apparatus having a pad height measuring unit 90, a conditioner disk 11 and a load sensor 140 positioned inside the conditioning head (fig. 5). Additionally, Yoon teaches the conditioning pad is translated across the polishing surface in an arcuate direction (fig. 4, arcuate direction 120d; paragraph 0052 of the attached translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Yoon in order to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in an arcuate direction. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate.
Regarding claim 11, Matsuo in view of Berman and further in view of Yoon teaches the claimed invention as rejected above in claim 10. Additionally, Matsuo, as modified, teaches wherein translating the conditioning pad comprises translating the conditioning pad in an arcuate direction (In the above rejection of claim 10, Matsuo was further modified to translate the conditioning pad across the polishing surface in an arcuate direction).  
Response to Arguments
5. Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-9 that Berman fails to disclose “generating a first pressure signal from a first pressure sensor, the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad.”  The examiner respectfully disagrees. 
In response, Applicant uses pressure sensors located at points SP1, SP2, or SP3 in the conditioning head as shown in Figure 4.  
Applicant discloses pressure sensors, which are located behind the conditioning pad (118) to measure the force (in terms of pressure) between the conditioning pad (118) and the polishing pad (106) (“at least one pressure sensor (not shown) provided within conditioning head 120 for detecting and transmitting pressure data reflecting the conditions under which conditioning pad 118 is being applied to polishing surface 106’ of polishing pad 106”) [Instant Application; paragraph 0031].  
Berman (US-6,722,948) discloses pressure sensors (34), which are located behind the conditioning pad (38) (the cross sectional view of the conditioning pad shown in Figure 3) to measure the force (in terms of pressure) between the conditioning pad (38) and the polishing 
The first pressure signal [of the first pressure sensor] of Berman is based on a force (more specifically, a pressure) being applied to the polishing surface by the conditioning pad (“pressure sensor 34 is able to measure a total amount of force that is applied through the conditioner 12 to the pad 16”) [Berman; col. 3, lines 60-62].  Applicant agrees on page 7 of the arguments that “Berman explicitly states that the pressure sensor 34 ‘can sense the force that is applied between the rigid member 36 [supporting the conditioning pad 38] and the [polishing] pad 16,’” but then contends that “Berman fails to explicitly or inherently disclose that pressure sensors 34 detect a pressure between pad 16 and 38” [emphasis added].  
However, it is understood that “between the rigid member 36 [supporting the conditioning pad 38] and the [polishing] pad 16” includes the area “between [polishing] pad 16 and [conditioning pad] 38.”  It is the force/pressure between the polishing pad and the conditioning pad that the sensor 34 measures (“pressure sensor 34 is able to measure a total amount of force that is applied through the conditioner 12 to the pad 16”) [Berman; col. 3, lines 60-62].  
Therefore, the claimed “based on” is considered to include the case in which the force occurs between the rigid member 36 [which supports the conditioning pad 38] and the [polishing] pad 16, as well as between [polishing] pad 16 and [conditioning pad] 38 (which is considered the area “through the conditioner 12 to the pad 16”).
Furthermore, and as best understood, given similar placement of pressure sensors behind the conditioning pad, both Applicant’s invention and Berman’s invention, as one of 
Regarding the 35 USC 103 rejections of claims 3, 10 and 12, Applicant argues Shinozaki fails to cure the deficiencies of Matsuo (page 9 of the Applicant’s remarks). The examiner respectfully disagrees. Shinozaki teaches a chemical mechanical polishing method and device wherein the conditioning pad is translated across the polishing surface (Shinozaki teaches a motor moves the dresser disk 31 in substantially the radial direction of the polishing surface, (col. 6, lines 41-43)). See above rejection for more details.   
Regarding the 35 USC 103 rejections of claims 10 and 11, Applicant argues Yoon fails to cure the deficiencies of Matsuo (pages 9 and 10 of the Applicant’s remarks). The examiner respectfully disagrees. Yoon teaches a chemical mechanical polishing apparatus having a pad height measuring unit 90, a conditioner disk 11 and a load sensor 140 positioned inside the conditioning head (fig. 5). Additionally, Yoon teaches the conditioning pad is translated across the polishing surface in an arcuate direction (fig. 4, arcuate direction 120d; paragraph 0052 of the attached translation). See above rejection for more details.   
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723